DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-2 and 6-11 in the reply filed on 11 May. 2022 is acknowledged. The traversal is on the ground(s) that Document D1 does not teach the single general inventive concept as amended in the claims filed 11 May. 2022. This is not found persuasive because Ritsher et al. US 5,970,211 teaches the single general inventive concept, as detailed in the claim 1 rejection below.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“water blocking structure” of claim 1;
“support structure” of claim 1;
“connecting structure” of claim 10;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
On page 8 the “switch apparatus is assigned both number 8 and number 9.
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:
The claim 1 limitation “the water blocking structure is at least located at a position opposite to the mist outlet and an opening of the water storage reservoir” is confusing. It is unclear how the structure can be “at least located”, where the structure must have a location. It is unclear how the structure can be located opposite the mist outlet and opposite the opening of the water storage reservoir. For examination purposes, the limitation will be interpreted to mean the water blocking structure is located at least partially at a position opposite to the mist outlet and at least partially at a position of an opening of the water storage reservoir.
The claim 1 limitation “the first baffle plate is located at the position opposite to the mist outlet and the opening of the water storage reservoir” is confusing. Because the mist outlet and the opening of the water storage reservoir are opposite each other, it is unclear how the first baffle plate can be opposite both features. For examination purposes, the limitation will be interpreted such that the first baffle plate is located between the mist outlet and the opening of the water storage reservoir.
The claim 7 limitations “one end” is confusing if it is the same or different from the “one end” recited in claim 1. For examination purposed the two “one end”s will be interpreted as not necessarily the same end.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritsher et al. US 5,970,211 (hereafter Ritsher).

Regarding claim 1, Ritsher teaches an anti-splash structure (structure comprising 76 and 18 in Fig 3), being provided between a mist outlet (68) and a water storage reservoir (14) of a humidification apparatus (Fig 1, col 2 lines 10-19), and comprising a mist-guiding passage (passage defined within stack 20) configured to connect the mist outlet and the water storage reservoir (as shown in Figs 1-3), wherein a water blocking structure (structure comprising 76 and 18 in Fig 3) is provided in the mist-guiding passage; and the water blocking structure is at least located at a position opposite to the mist outlet and an opening of the water storage reservoir (as shown in Fig 2);
wherein the water blocking structure comprises a first baffle plate (74); and the first baffle plate is located at the position opposite to the mist outlet and the opening of the water storage reservoir (as shown in Figs 1-3);
one end (lower in in Fig 2), close to the water storage reservoir, of the mist-guiding passage is provided with a first end plate (18); a first port (port shown in Figs 2-3 accommodating structure 58) corresponding to a position of the opening of the water storage reservoir is provided on the first end plate; and the first baffle plate is fixed on the first end plate by a support structure (as shown in Figs 2-3);
wherein the support structure comprises a plurality of support ribs (78) provided at an edge of the first port; and the plurality of support ribs are distributed at intervals along a circumferential direction of the first port (as shown in Figs 2-3).

Regarding claim 2, Ritsher teaches all the limitations of claim 1. Ritsher further teaches wherein a water storage space (labelled below) is provided on a sidewall (20) of the mist-guiding passage; and when the humidification apparatus tilts over, water in the water storage reservoir can enter the water storage space under a flow diversion effect of the water blocking structure (where water would be fully capable of entering the water storage area when the humidification apparatus tilts over in accordance with MPEP §§ 2114, 2115, and 2173.05(g)).
[AltContent: arrow][AltContent: textbox (Water storage space)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 10, Ritsher teaches all the limitations of claim 1. Ritsher further teaches wherein a connecting structure is provided on the anti-splash structure, and the connecting structure is configured to mount the anti-splash structure onto the humidification apparatus (where Figs 1-3 show the anti-splash structure mounted to the humidification apparatus and therefore the connecting structure must be present).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ritsher as applied to claim 1 above, and further in view of Merchat et al. US 5,361,989 (hereafter Merchat).

Regarding claim 6, Ritsher teaches all the limitations of claim 1. Ritsher further teaches where the first baffle plate (76) is a deflecting surface (col 3 lines 44-50).
Ritsher does not teach wherein one surface, close to the water storage reservoir, of the water blocking structure is an arc surface protruded toward a direction of the water storage reservoir.
Merchat teaches a liquid atomizer (Figs 1 and 8; col 1 lines 18-33) comprising a first baffle plate (47) wherein one surface (47 in Fig 8), close to the water storage reservoir (reservoir defined by bottom wall 6 in Fig 1), of the water blocking structure is an arc surface protruded toward a direction of the water storage reservoir (as show in Fig 8) in order to serve as a deflecting surface (col 4 lines 50-62, col 3 lines 26-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first baffle plate (76) of Ritsher by incorporating the arc shape of the first baffle plate (47 in Fig 8) of Merchat in order to serve as a deflecting surface (col 4 lines 50-62, col 3 lines 26-33).


Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsher as applied to claim 1 above, and further in view of Tysk US 3,729,138 (hereafter Tysk).

Regarding claims 2 and 7, Ritsher teaches all the limitations of claim 1.
Ritsher does not teach:
wherein a water storage space is provided on a sidewall of the mist-guiding passage; and when the humidification apparatus tilts over, water in the water storage reservoir can enter the water storage space under a flow diversion effect of the water blocking structure;
wherein one end, close to the mist outlet, of the mist-guiding passage is provided with a second end plate; a second port corresponding to a position of the mist outlet is provided on the second end plate; a size of the second port is smaller than a size of an outline of the second end plate; and the second end plate is formed into the water storage space with the sidewall of the mist-guiding passage.
Tysk teaches an atomizer (col 1 lines 3-8):
wherein a water storage space (space between features 16 and 5) is provided on a sidewall (5) of the mist-guiding passage (space within 5); and when the humidification apparatus tilts over, water in the water storage reservoir can enter the water storage space under a flow diversion effect of the water blocking structure (where water would be fully capable of entering the water storage area when the humidification apparatus tilts over in accordance with MPEP §§ 2114, 2115, and 2173.05(g));
wherein one end, close to the mist outlet (15), of the mist-guiding passage is provided with a second end plate (top of upper part 5); a second port (port accomodating 16/25 in the top plate of upper part 5) corresponding to a position of the mist outlet is provided on the second end plate (as shown in the Fig); a size of the second port is smaller than a size of an outline of the second end plate (as shown in the Fig); and the second end plate is formed into the water storage space with the sidewall of the mist-guiding passage (where water would be fully capable of entering the water storage area when the humidification apparatus tilts over in accordance with MPEP §§ 2114, 2115, and 2173.05(g)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-splash structure (structure comprising 74/20/18) of Ritsher by incorporating the water storage space of the second end plate (as shown above) of Tysk as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 8, Ritsher in view of Tysk teaches all the limitations of claim 7.
Ritsher does not teach wherein a second baffle plate extending toward a direction of the water storage reservoir is provided at an edge of the second port; and the second end plate, the second baffle plate and the sidewall of the mist-guiding passage are enclosed into the water storage space.
Tysk teaches wherein a second baffle plate (16) extending toward a direction (downward direction) of the water storage reservoir (3) is provided at an edge (inner edge of the top plate of 5) of the second port (port accommodating 16/25 in the top plate of 5); and the second end plate, the second baffle plate and the sidewall of the mist-guiding passage are enclosed into the water storage space (as shown in the Fig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-splash structure (structure comprising 74/20/18) of Ritsher by incorporating the water storage space of the second end plate (as shown above) of Tysk as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ritsher in view of Tysk as applied to claim 8 above, and further in view of Chiu US 2007/0035044 (hereafter Chiu).

Regarding claim 9, Ritsher in view of Tysk teaches all the limitations of claim 8.
Ritsher does not teach wherein the second baffle plate is enclosed into a cylindrical structure at an edge of the second port.
Chiu teaches a humidifier (Fig 5, ¶1) wherein the second baffle plate (plate extending downward from 180, labelled below) is enclosed into a cylindrical structure (110) at an edge of the second port (labelled below) in order to contain/house the humidifier elements (¶15).
[AltContent: arrow][AltContent: textbox (Second port)][AltContent: arrow][AltContent: textbox (Second baffle plate)][AltContent: textbox (Second baffle plate)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-splash structure (structure comprising 74/20/18) of Ritsher by incorporating the cylindrical structure (110) of Chiu in order to contain/house the humidifier elements (¶15) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ritsher as applied to claim 1 above, and further in view of Chiu US 5,108,663 (hereafter ‘663).

Regarding claim 11, Ritsher in view of Tysk teaches all the limitations of claim 1.
Ritsher does not teach wherein a switch apparatus is provided on the anti-splash structure; and the switch apparatus is configured to be capable of switching on a circuit of the humidification apparatus when the anti-splash structure is mounted on the humidification apparatus in place.
‘663 teaches a humidifier (col 1 lines 35-56) wherein a switch apparatus (apparatus comprising 60/53 in Fig 1) is provided on the anti-splash structure (structure comprising 34); and the switch apparatus is configured to be capable of switching on a circuit of the humidification apparatus when the anti-splash structure is mounted on the humidification apparatus in place (col 3 lines 4-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-splash structure (structure comprising 74/20/18) of Ritsher by incorporating the switch (53) of ‘663 in order to switch the humidification apparatus based on the mounting of the anti-splash structure (col 3 lines 4-22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776